UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2019


AFSHIN BAHRAMPOUR,

                    Plaintiff - Appellant,

             v.

DIGITAL RECEIVER TECHNOLOGIES, INC., D.R.I, Inc.; BOEING
CORPORATION; STATE OF NEVADA; STATE OF MARYLAND; DEFENSE
INFORMATION SYSTEMS AGENCY, agent of D.I.S.A.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Paula Xinis, District Judge. (1:18-cv-02308-PX)


Submitted: January 22, 2019                                       Decided: February 4, 2019


Before FLOYD and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Afshin Bahrampour, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Afshin Bahrampour appeals the district court’s order dismissing his civil

complaint as frivolous. We have reviewed the record and conclude that the district court

did not abuse its discretion in dismissing Bahrampour’s complaint as frivolous. See Nagy

v. FMC Butner, 376 F.3d 252, 254-55 & n.* (4th Cir. 2004) (stating standard of review).

Accordingly, we affirm the dismissal. We dispense with oral arguments because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2